PER CURIAM.
Ordered that it be referred to Charles J. Bissell, Esq., a counselor of this court residing 'at the city of Rochester, to take proof of the matters set forth in the petition herein; that he report the same to this court, with his opinion thereon, at a term thereof to be held at the court house in the city of Rochester, on the third Tuesday of- March, 1900, at 10 o’clock in the forenoon of that day; that the hearing before said referee be had in the city of Buffalo; and that the same may be brought on by either party upon eight days’ notice. And it is further ordered that, at least five days before the first hearing, the petitioner herein file and serve upon the corporation counsel of the city of Buffalo a bill of particulars, in which he shall state all the matters alleged ( in the petition concerning which he proposes to give any evidence upon the hearing before ! the referee. See 53 N. Y. Supp. 927, 1114; 59 N. Y. Supp. 997; 61 N. Y. Supp. 1147.